DETAILED ACTION
Claims 1-18 are pending in the Instant Application. 
Claims 1-18 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN et al. (“Ramachandran”), United States Patent Application Publication No. 2019/0347029 in view of Zhou et al. (“Zhou”), United States Patent No. 8,515,911.

As per claim 1, Ramachandran discloses a method for establishing a system for continuous data protection, the method including operations comprising, at least: 
instantiating a driver configure to capture continuous input and outputs (I/Os) exchanged between a server and a virtual machine (VM) having a virtual disk ([0037] wherein a driver captures I/O exchanges between a VM and server), cache the continuous I/Os ([0036] where each buffer is a cache), and send the continuous I/Os  as stream logs to one or more clusters of the VM ([Fig. 1] wherein L0, L1 and L2 data is show being sent to the restoration agent on a node in a cluster and [0104] wherein multiple clusters make up a VN); 
instantiating a log receiver service (LRS) ([0112] wherein instances are described and a restoration agent instance is created for a request to restore), the LRS running on nodes within the one or more clusters and configured to receive the stream logs and write the stream logs to the disk, the steam logs being captured after a base snapshot in a series of snapshots of the virtual disk is taken, the base snapshot serving as a base of subsequent stream logs, captured in a continuous log chain,  wherein a later stream log depend at least partially on a former stream log in the continuous log chain ([0100] wherein a base snapshot (full backups) and later stream log data (incremental backups) receive the log data), using a set of algorithms to calculate a recoverable range including the stream logs captured in the continuous log chain and to affirm a validity of a log stream ([0100]-[0101] wherein the system uses algorithms (rules set in code) to determine a recoverable range including the stream logs (i.e. incremental backups)), and recovering the VM to a continuous point-in-time version based at least in part on the recoverable range of the VM and the latest recoverable portion of the log stream ([0101] wherein recovery is performed using the base snapshots and incremental data using I/O information), but does not disclose the calculation of the recoverable range and the affirmation of the validity of the log stream being based at least in part on an existence of a base snapshot in the series of snapshots relative to a latest recoverable portion of the log stream. However, Zhou teaches the calculation of the recoverable range and the affirmation of the validity of the log stream being based at least in part on an existence of a base snapshot in the series of snapshots relative to a latest recoverable portion of the log stream ([Col 16, lines 51-64] wherein the existence of the base version of the snapshot is verified using an algorithm i.e. rules applied to the data, wherein the verification includes that the base snapshot is associated with the production file and the log stream i.e. child snapshots). While Zhou does not explicitly deal with VM restoration, it does handle snapshots and a log stream that recover data by using a base snapshot with log data. One could use the set of algorithms calculating a range of recovery and the affirming the validity of the stream based in part of the existence of the base snapshot in the series of snapshots in Zhou with the snapshot system VM restoration made up of clusters and nodes in Ramachandran to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recovering use snapshots in Ramachandran with the verification of a base snapshot in Zhou in order to ensure that the restoration data was created for the production file. 

As per claim 2, note the rejection of claim 1 where Ramachandran and Zhou are combined. The combination teaches the method of claim 1.  Zhou further teaches wherein the validity of the log stream is affirmed solely based on the existence the base snapshot in the series of snapshots stream ([Col 16, lines 51-64] wherein the existence of the base version of the snapshot  is verified using an algorithm i.e. rules applied to the data, , only verifying the base snapshot, wherein the verification includes that the base snapshot is associated with the production file and the log stream i.e. child snapshots)

As per claim 3, note the rejection of claim 1 where Ramachandran and Zhou are combined. The combination teaches the method of claim 1.  Ramachandran further discloses wherein the operations further comprise taking a new snapshot in the series of snapshots and designating the new snapshot as the base snapshot ([0047] wherein a new snapshot is made by a set of incremental changes i.e. series of snapshots, wherein the snapshot is a base snapshot as it reflects the data up to a time).  

As per claim 4, note the rejection of claim 1 where Ramachandran and Zhou are combined. The combination teaches the method of claim 3.  Ramachandran further discloses wherein the operations further comprise identifying an old or expired log stream based at least in part on a designation of the new snapshot as the base snapshot ([0088] wherein an old log stream is deleted based on a designation that a new full (base) snapshot is made for a point in time).  

As per claim 6, note the rejection of claim 1 where Ramachandran and Zhou are combined. The combination teaches the method of claim 1.  Ramachandran further discloses wherein the operations further comprise configuring the driver to enable an I/O touch point in the captured continuous I/Os ([Fig. 6] wherein a driver is enabled to customize the time periods for the continuous I/Os.)

As per claim 7, Ramachandran discloses a system for continuous data protection, the system comprising: at least one processor for executing machine-readable instructions ([0114]); and a memory storing instructions configured to cause the at least one processor to perform operations ([0114]) comprising, at least the method of claim 1. Since the system performs substantially the same method as claim 1, the claim is rejected for the same rationale and reasoning as claim 1.  

As per claim 8, claim 8 is a system that performs substantially the same method as claim 2 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is a system that performs substantially the same method as claim 3 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is a system that performs substantially the same method as claim 4 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is a system that performs substantially the same method as claim 6 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is a product that performs substantially the same method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a product that performs substantially the same method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs substantially the same method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs substantially the same method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs substantially the same method of claim 6 and is rejected for the same rationale and reasoning. 


Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Zhou in further view of MADHAVARAPU et al. (“Madhavarapu”), United States Patent Application Publication No. 201260110408.

As per claim 5, note the rejection of claim 1 where Ramachandran and Zhou are combined. The combination teaches the method of claim 4, but does not disclose wherein the operations further comprise assigning a garbage collection (GC) operation to the old or expired log stream based on an SLA policy.  However, Madhavarapu teaches wherein the operations further comprise assigning a garbage collection (GC) operation to the old or expired log stream based at least in part on a service level agreement (SLA) policy ([0113] wherein garbage collection occurs to old log streams based on a SLA policy). 
Both Ramachandran and Madhavarapu describe storing log data. One could apply the garbage collection in Madhavarapu with the snapshot recovery system in Ramachandran to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recovering using snapshots in Ramachandran and Zhou with the garbage collection of log data in Madhavarapu in order to recapture memory that is no longer needed. 

As per claim 11, claim 11 is a system that performs substantially the same method as claim 5 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs substantially the same method of claim 5 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that some limitations in the independent claims that are similar were not rejected by the primary reference in the last office action, but with the amendments to claims and further consideration, the claims are rejected as noted above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168